Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 3, 6 - 9 and 12 - 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the rotation protrusion portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is noted that there is antecedent basis for "a rotation support protrusion portion" in line 2. a rotation protrusion portion of the second wing part --.
Claim 12 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9 and 12 - 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soderberg et al., US 2013/0092780.
Regarding Claim 1, Soderberg et al. disclose a string winding apparatus, comprising: a middle-base composite unit, the middle-base composite unit comprising a housing 212 and having a lateral aperture 232b in the housing (212); a rotating composite unit 214 positioned within the middle-base composite rotating composite unit (214) is configured and disposed to be rotatable with respect to the middle-base composite unit (212), wherein the rotating composite unit (214) further comprises a first (top) wing part 268 and a second (bottom) wing part 270, wherein a space is formed between the first (top) wing part (268) and the second (bottom) wing part (270); a plurality of reverse rotation prevention portion elements 298 installed at an outer end of, and protruding downwardly from (the second wing part 270 is considered more elevated than the elements 298 wherein said elements 298 are extending outwardly and downwardly from said second wing part 270; figures 17 and 18), the second wing part (270); a stoppage portion 246 formed on the first wing part (268) of the rotating composite unit (214), and an elastic stoppage portion 216 formed on the middle-base composite unit (212). 
Regarding Claim 3, as best understood, Soderberg et al. disclose the string winding apparatus of claim 1, wherein the middle-base composite unit (212) has a rotation support protrusion portion (see annotated figure 25 below) formed in an upper surface thereof, and wherein the rotation support protrusion portion (annotated figure 25) is configured and disposed to be in contact with the rotation protrusion portion (distal portions of the reverse rotation prevention portion elements 298).

    PNG
    media_image1.png
    521
    649
    media_image1.png
    Greyscale

Regarding Claim 9, Soderberg et al. disclose the string winding apparatus of claim 1, further comprising a first aperture 308 and a second aperture 278 formed within the rotating composite unit (214). 
Regarding Claim 12, as best understood, Soderberg et al. disclose the string winding apparatus of claim 3, wherein the rotating composite unit (214) further comprises a third wing part (annotated figure 25 above) configured and disposed to be in contact with the upper surface of the middle-base composite unit (212).

Regarding Claim 14, Soderberg et al. disclose the string winding apparatus of claim 1, further comprising a step (see annotated figure 25) formed in an upper end of a side surface of the middle-base composite unit (212). 
Regarding Claim 15, Soderberg et al. disclose the string winding apparatus of claim 9, wherein the first aperture (308) is disposed below the second aperture (278). 
Regarding Claim 16, Soderberg et al. disclose the string winding apparatus of claim 15, wherein the second aperture (278) is disposed above the second wing part (270) and the first aperture (308) is disposed below the second wing part (figure 14). 
Regarding Claim 17, see the rejection of claims 1, 3 and 12 above.
Regarding Claim 18, see the rejection of claim 13 above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 - 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Soderberg et al., US 2013/0092780.
Regarding Claims 6 - 8, Soderberg et al. disclose the string apparatus of claim 1, respectively. Soderberg et al. do not explicitly disclose wherein the rotating composite unit (214) is comprised of plastic, resin or metal. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider plastic, resin or metal, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, it is noted that it is known in the art to utilize plastic material as a substitute for metal in the mechanical art since the technology of plastic components have matured in the industrial market and the mechanical properties of plastic have been improved to be as strong and advantageous as metallic components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677